IN THE
                         TENTH COURT OF APPEALS

                               No. 10-12-00017-CV

                          IN THE MATTER OF
                          THE MARRIAGE OF
                     TRISHA PENN AND BRIAN PENN


                          From the 378th District Court
                               Ellis County, Texas
                             Trial Court No. 80621D


                         MEMORANDUM OPINION

      Brian Penn appeals from a final decree of divorce signed on September 23, 2011.

By letter dated January 31, 2012, the Clerk of this Court notified Penn that the appeal

was subject to dismissal because it appeared the notice of appeal was untimely. TEX. R.

APP. P. 26.1. Because it appeared that a motion for new trial was filed, the notice of

appeal would have been due on December 22, 2011. See id. (a). It was not filed until

January 11, 2012. The Clerk also warned Penn that the appeal would be dismissed

unless, within 21 days of the date of the letter, a response was filed showing grounds

for continuing the appeal. See TEX. R. APP. P. 42.3; 44.3. We have not received a

response.
        Accordingly, this appeal is dismissed.


                                                TOM GRAY
                                                Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Judge Morris1
Appeal dismissed
Opinion delivered and filed March 14, 2012
[CV06]




1Rick Morris, Judge of the 146th District Court of Bell County, sitting by assignment of the Chief Justice
of the Texas Supreme Court pursuant to section 74.003(h) of the Government Code. See TEX. GOV'T CODE
ANN. § 74.003(h) (West 2005).

In the Matter of the Marriage of Penn                                                              Page 2